UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7518


ODELL EWING,

                      Plaintiff - Appellant,

          v.

JEFFREY CUTLER,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-ct-03129-F)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Odell Ewing, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Odell   Ewing   appeals       the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2006) action as frivolous under

28 U.S.C. § 1915(e) (2006).       We have reviewed the record and

find   no   reversible   error.   Accordingly,       we    affirm   for   the

reasons stated by the district court.              Ewing v. Cutler, No.

5:11-ct-03129-F (E.D.N.C. Oct. 28, 2011).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                      2